438 F.2d 1225
The UNITED STATES of America, for the Use and Benefst ofAUDLEY MOORE & SONS, INC., Plaintiff-Appellee,v.FIDELITY & CASUALTY COMPANY OF NEW YORK and Clement BrothersCompany, Inc., Defendants-Appellants.
No. 30089.
United States Court of Appeals, Fifth Circuit.
March 9, 1971.

Mike A. Hatchell, Tyler, Tex., for defendants-appellants; Tracy Crawford Ramey, Brelsford, Flock, Devereux & Hutchins, Tyler, Tex., of counsel.
John H. Minton, Jr., Spruiell, Lowry, Potter, Lasater & Guinn, Tyler, Tex., for platintiff-appellee; J. Kearney Brim, Sulphur Springs, Tex., of counsel.
Appeal from the United States District Court for the Eastern District of Texas; William Wayne, Justice, District Judge.
Before GOLDBERG and DYER, Circuit Judges, and GROOMS, District Judge.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966